DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-08-28.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harker (WO2012025763A1) in view of Hohe (U.S. Publication 20130027028).
Regarding claims 1, 3, Harker teaches a position sensor system (as shown in fig. 1 (indent 1)) for measuring a position of a target movable along a predefined trajectory outside a plane (as explained in [0031] The sensors 2 are arranged in such a way that the position of the magnet 1 can be calculated relative to the sensors 2. The sensors 2 are fixed relative to each other (their three dimensional relationship to each other being known) and the magnet is free to move), the target being adapted for generating or modifying a magnetic field (as shown in fig. 1 (indent 2)), the position sensor system comprising: 
a first magnetic sensor (as shown in fig. 2 (indent 1)) and a second magnetic sensor (as shown in fig. 2 (indent 2)), both magnetic sensors fixedly arranged in said plane and spaced apart by a predefined distance (as shown in fig. 2 (indent 3) and explained in [0031] The sensors 2 are fixed relative to each other); 
the first magnetic sensor adapted for measuring at least one first magnetic field component of said generated or modified magnetic field in said plane to obtain at least a first value (as explained in [0031] via sensor 2A, The magnet is fixed to one side 5 to the structural separation 6 and the monitoring device 7 containing the sensors 2 is fixed to the other side 8. The structural separation 6 is either a crack or a joint A value relative to the field strength is obtained from each sensor and then converted to a linear distance); 
the second magnetic sensor adapted for measuring at least one second magnetic field component of said generated or modified magnetic field in said plane to obtain at least a 
a controller (as shown in fig. 2 (indent 4) as explained in [0033] The monitoring device contains the necessary electronics to obtain the output from the sensors and the means optionally to store, transit and/or process the data) communicatively connected to the first and the second magnetic sensor and adapted for obtaining said at least first and second value and adapted for determining the out-of-plane position of said target based on these values and on the predefined distance (as explained in [0032-0033] Once the distance respectively A and B from each sensor (2A, 2B) to the magnet 1 is known, the position of the magnet can be calculated relative to the sensors through triangulation. Distance C is fixed and known,..,the monitoring device contains the necessary electronics to obtain the output from the sensors and the means optionally to store, transit and/or process the data, [0044] the magnitude |B.sub.1| or the magnitude |B.sub.2| is a measure for the whole magnetic field strength at the first sensor position 115 and the second sensor position 125, which can be calculated).
Harker teaches hall sensor to detect magnetic field but does not explicitly teaches measuring an in-plan magnetic field component and determining magnetic field strength.
However Hohe in a relevant art of sensor assembly for determining direction of an indicator magnet teaches an “in-plan magnetic field component” using magnetic field sensors see fig. 1b (indent 1-2), sensitive to magnetic firled components (indent 3-4) respectively (as explained in [0038] the first magnetic field sensor 110 and the second magnetic field sensor 120 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Hohe in Harker to gain the advantage of performing an evaluation such that a travel range of the indicator magnets relative to the sensor assembly that is as large as possible is possible, and that the measurement is robust, i.e. independent of magnet temperature, sensor temperature and other spurious influences [Hohe [0088]].                                                         



    PNG
    media_image1.png
    597
    1336
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    820
    media_image2.png
    Greyscale

Harker as modified teach the claimed invention above:
Regarding claim 2, Harker as modified further teaches wherein the second magnetic sensor is distinct from the first magnetic sensor (as shown in fig. 2 (indent 1-2)).
Harker as modified teach the claimed invention above:
Regarding claims 4, 14, Harker as modified further teaches wherein step b) comprises: using a predefined lookup-table or using a predefined mathematical formula (as explained in [0032]. 
    PNG
    media_image3.png
    180
    269
    media_image3.png
    Greyscale
)
Harker as modified teach the claimed invention above:
Regarding claim 5, Harker as modified further teaches wherein the predefined trajectory is a straight line; and wherein the position sensor system is a linear position sensor system (as explained in [0031] The structural separation 6 is either a crack or a joint A value relative to the field strength is obtained from each sensor and then converted to a linear distance).
Harker teach the claimed invention above except:
Regarding claim 6, Harker does not explicitly teach wherein the target is an axially magnetized permanent magnet; and wherein the axial magnetization direction is substantially parallel with the straight line.
However Hohe in a relevant art of sensor assembly for determining direction of an indicator magnet teaches wherein the target is an axially magnetized permanent magnet; and 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Hohe in Harker to gain the advantage of performing an evaluation such that a travel range of the indicator magnets relative to the sensor assembly that is as large as possible is possible, and that the measurement is robust, i.e. independent of magnet temperature, sensor temperature and other spurious influences [Hohe [0088]].                                                         
Harker teach the claimed invention above except:
Regarding claim 7, Harker does not explicitly teach wherein the predefined distance is a value in the range from 5 mm to 50 mm.
However Hohe in a relevant art of sensor assembly for determining direction of an indicator magnet teaches wherein the predefined distance is a value in the range from 5 mm to 50 mm using magnetic field sensors see fig. 1b (indent 1-2), as explained in [0039] explains various distance ranges).

Harker as modified teach the claimed invention above:
Regarding claim 8, Harker as modified further teaches wherein the first magnetic sensor is a first packaged semiconductor device and the second magnetic sensor is a second packaged semiconductor device different from the first packaged semiconductor device and wherein the first and second sensor device are mounted on a printed circuit board defining said plane (as shown in fig. 2 (indent 1-2 and 4)).
Harker as modified teach the claimed invention above:
Regarding claims 9, 11, Harker as modified further teaches wherein the predefined trajectory is a straight line substantially perpendicular to said plane (as shown in fig. 1 (indent 3) shows the movement in z direction which is perpendicular to the plans (sensor location indent 4 ); and 
wherein the first magnetic sensor is adapted for determining only one magnetic field component along a first internal axis (as shown in fig. 2 (via indent 1, which is sensor 2A, measuring distance A [0031])); and 

wherein the first internal axis and the third internal axis substantially coincide (as shown in fig. 3 (indent 1)); and 
wherein an intersection point of the straight line and the plane is located substantially halfway between the first magnetic sensor and the second magnetic sensor (as shown in fig. 3 (indent 1)); and 
wherein the controller (as shown in fig. 2 (indent 4) as explained in [0033] The monitoring device contains the necessary electronics to obtain the output from the sensors and the means optionally to store, transit and/or process the data) is adapted for calculating the out-of-plane position of the movable target based on the value (as explained in [0032-0033] Once the distance respectively A and B from each sensor (2A, 2B) to the magnet 1 is known, the position of the magnet can be calculated relative to the sensors through triangulation. Distance C is fixed and known,..,the monitoring device contains the necessary electronics to obtain the output from the sensors and the means optionally to store, transit and/or process the data, [0044] the magnitude |B.sub.1| or the magnitude |B.sub.2| is a measure for the whole magnetic field strength at the first sensor position 115 and the second sensor position 125, which can be calculated).

    PNG
    media_image4.png
    849
    1330
    media_image4.png
    Greyscale

Harker as modified teach the claimed invention above:
Regarding claims 10, 12, Harker as modified further teaches further comprising a third magnetic sensor and a fourth magnetic sensor (as shown in fig. 1 (indent 3) as explained in [0031] teaches use of one or more sensors 28, which can be third and fourth sensors as claimed to calculate the third dimension Z); 
wherein the third magnetic sensor is adapted for determining only one magnetic field component along a fifth internal axis (as shown in fig. 1 (indent 3) as explained in [0031] teaches use of one or more sensors 28, which can be third and fourth sensors as claimed to calculate +Z axis) and 
wherein the fourth magnetic sensor is adapted for determining only one magnetic field component along a sixth internal axis (as shown in fig. 1 (indent 3-4) as explained in [0031] 
wherein said intersection point is located substantially halfway between the third magnetic sensor and the fourth magnetic sensor (as shown in fig. 1 indent 3 shows use of third and fourth sensor [0031], also see fig. 2 inddent 1 and 2 for the sensor layout which will be the same for the sensors 28 layout, where magnet N is in center, also the intersection point shown in fig. 3 (indent 1));  and 
wherein the controller (as shown in fig. 2 (indent 4) as explained in [0033] The monitoring device contains the necessary electronics to obtain the output from the sensors and the means optionally to store, transit and/or process the data) is operatively connected to the third and fourth sensor, and is adapted for calculating the out-of-plane position of the movable target as a function of the four values and the distance value (as explained in [0032-0033] Once the distance respectively A and B from each sensor (2A, 2B) to the magnet 1 is known, the position of the magnet can be calculated relative to the sensors through triangulation. Distance C is fixed and known,..,the monitoring device contains the necessary electronics to obtain the output from the sensors and the means optionally to store, transit and/or process the data, [0044] the magnitude |B.sub.1| or the magnitude |B.sub.2| is a measure for the whole magnetic field strength at the first sensor position 115 and the second sensor position 125, which can be calculated).

    PNG
    media_image5.png
    870
    1318
    media_image5.png
    Greyscale

Harker as modified teach the claimed invention above:
Regarding claim 13, A computer implemented method recited is intrinsic to the apparatus recited in claim 1, Harker (WO2012025763A1) in view of Hohe (U.S. Publication 20130027028) as the recited method steps will be performed during the normal operation of the apparatus, as discussed above with regard to claim 1.
Examiner Notes
5. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the

well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andreasen (U.S. Publication 20150068341) discloses a position sensing system using an array of magneto resistive sensors and a controller to determine a position of a magnet along a path by triangulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858